IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                  April 27, 2010 Session

                 STATE OF TENNESSEE v. KENNETH MEYER

                   Appeal from the Circuit Court for Bledsoe County
                     No. 55-2007     Thomas W. Graham, Judge


               No. E2009-02294-CCA-R3-CD - Filed November 16, 2010


The Defendant, Kenneth Meyer, was found guilty by a Bledsoe County Circuit Court jury of
voluntary manslaughter, a Class C felony. See T.C.A. § 39-13-211 (2010). He was
sentenced as a Range II, multiple offender to ten years’ confinement. On appeal, he contends
that (1) the evidence was insufficient to support his conviction, (2) the trial court erred by
admitting only part of a 9-1-1 tape into evidence, (3) the trial court erred by admitting
hearsay into evidence, (4) the state improperly withheld exculpatory evidence, (5) the trial
court erred by refusing to issue a self-defense instruction requested by the Defendant, (6) the
trial court erred by considering prior criminal convictions that were not proven by certified
copies of conviction and were not disclosed to the Defendant before the sentencing hearing,
and (7) the trial court imposed an excessive sentence. We affirm the judgment of the trial
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which J AMES C URWOOD W ITT,
J R., and J.C. M CL IN, JJ., joined.

Edward L. Boring, Pikeville, Tennessee, for the appellant, Kenneth Meyer.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General and Reporter; James Michael Taylor, District Attorney General; and James William
Pope, III, Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       This case relates to an altercation between the Defendant and Frank Vestal in which
the Defendant shot Mr. Vestal, who died from his wounds. At trial, the victim’s girlfriend,
Patricia Mudica, testified that she and Mr. Vestal shared a home on Raccoon Ridge Road.
She said that the victim drank five beers and took three pain pills on the day of the shooting.
That evening, she and the victim went to the home of Kim Bailey, which was located next
to the Defendant’s home on Raccoon Ridge Road. Ms. Mudica said she and the victim left
the Bailey home and drove to the Defendant’s home to allow the victim to apologize to the
Defendant for an incident that occurred two days earlier.

       Ms. Mudica testified that they arrived at the Defendant’s home between 11:00 p.m.
and 11:30 p.m. She said that the Defendant lived in a motor home at the end of a gravel
driveway and that their truck’s headlights were the sole source of light in the area. She said
the victim revved his engine twice in an attempt to get the Defendant’s attention. She said
the Defendant ran out of his home, completely nude, carrying a gun. She said the victim
turned off the truck’s headlights to prevent her from seeing the Defendant “running around
naked.” She said that she could not see what occurred afterwards due to the darkness but that
the truck’s windows were rolled down, enabling her to hear what occurred.

        Ms. Mudica testified that after leaving his home, the Defendant yelled, “Who the f---
is it?” She said the victim identified himself and was told, “Get the f--- off my property.”
She said the victim agreed to leave the property. The Defendant again told the victim to
leave, and the victim repeated that he would leave the property. Ms. Mudica then heard a
gunshot. She heard the victim say, “Oh f---,” and heard a second gunshot a few moments
later. She said she turned on the truck’s headlights but was unable to see the victim or the
Defendant, who had returned to his home. She turned off the headlights when the Defendant
then left his home because she was afraid the Defendant would shoot her. She said the
Defendant, now clothed, ran to the truck and began screaming and asking why she was there.
She asked the Defendant where the victim was and was told that the victim was lying in the
ditch, dead. Ms. Mudica said the Defendant threatened to shoot her if she did not leave the
property. She said the Defendant left, saying he was calling the police.

       Ms. Mudica testified that she turned the truck lights on and ran to the victim. She
attempted but was unable to move him because he was covered in blood. She said she
returned to the truck, attempted to drive, and accidentally backed the truck into a tree. She
said that the truck became disabled and that she ran away.

      Ms. Mudica testified that neither she nor the victim possessed marijuana or a weapon
when they went to the Defendant’s home. She said she did not hear the victim threaten the
Defendant before being shot.

       On cross-examination, Ms. Mudica admitted that she and the victim drove by the
Defendant’s home multiple times that day but did not stop to apologize until 11:30 p.m. She
agreed that the Defendant did not invite the victim to his home. She agreed that she could

                                              -2-
not see the shooting or where it occurred and that she found the victim’s body within feet of
the truck.

        Ms. Mudica testified that she and the victim began dating when she was seventeen and
that the victim was married. She said that the victim did not have a regular job and that she
made it a point not to make “his business” her business. She agreed the victim drank five
beers and took three hydrocodone pills on the day of the shooting, despite not having a
prescription for the pills.

        On redirect examination, Ms. Mudica testified that she found the victim’s body five
or six feet from the motor home but stated that this was just a guess. She said she did not see
a weapon near the victim’s body.

       David Vestal, the victim’s uncle, testified that he was at the Bailey home on the night
of the shooting. He said the victim was in a good mood. He said the victim had recently
finished working on an upholstery job. He said the victim did not possess marijuana that
night. On cross-examination, Mr. Vestal testified that the victim drank five or six beers on
the day of the shooting. He admitted that the victim asked him if he had any marijuana
because the victim wanted to “smoke a joint.” He said no one at the Bailey home had any
marijuana. He said he did not see the victim smoke marijuana that night.

       Greg Gibson testified that he was at the Bailey home on the night of the shooting. He
said the victim was in a good mood. He said the victim did not possess marijuana that night.

        Teletha Reed, a 9-1-1 dispatcher, testified that she took a call from the Defendant on
the night of the shooting. She said her office records each 9-1-1 call, including the call from
the Defendant. She identified the recording of the Defendant’s 9-1-1 call. The first six
minutes of that call were played for the jury. The tape reflects that the Defendant told Ms.
Reed he was awakened by the victim, whom he asked to leave his property. The Defendant
said the victim threatened his life and advanced on him, forcing him to shoot the victim. The
Defendant stated that he was unsure if the victim had a weapon. The Defendant also stated
that he had been having problems with thieves breaking into his home. After the tape
finished, Ms. Reed read from a transcript of later portions of the 9-1-1 call, noting that the
Defendant stated, “Ma’am, I wish he wasn’t dead . . . I hate the idea of having to go to prison
over some f------ a------ like this . . . . Things are not fine. This is a nightmare.”

       Tennessee Bureau of Investigation Agent Mark Wilson testified that he investigated
the victim’s death. He said the truck driven by the victim was found 106 feet from the
victim’s body. He said the police found a can of beer in the truck’s cup-holder but did not
find weapons or marijuana in the truck. He observed a shotgun, four shell casings, and a

                                              -3-
bloody beer can near the victim’s body. He said the police did not find weapons or marijuana
on the victim’s body.

        Agent Wilson testified that the victim was covered in blood and had gunshot wounds
to his chest, arm, and face. He said the victim’s body was located at the bottom of a gradual
embankment. He observed pools of blood at both the top and bottom of the embankment,
with a trail of blood moving about halfway down the embankment.

        On cross-examination, Agent Wilson testified that Detective Ricky Seals measured
and recorded the distance between the victim’s body and the door to the Defendant’s home.
The distance recorded was twenty-six, but Agent Wilson could not determine if that distance
was in feet because the unit of measurement was not listed. He said that Detective Seals also
measured and recorded the distance between the victim’s head and the pool of blood at the
top of the embankment. The distance recorded was thirteen and one-half but did not contain
a unit of measurement. He found no evidence indicating that the victim’s body was moved
after the shooting.

        Tennessee Bureau of Investigation Agent Steve Scott testified that he was a firearms
examiner. He said he examined the Defendant’s shotgun and determined that the shotgun
shell casings found near the victim’s body were fired by the Defendant’s gun. He identified
shotgun pellets taken from the victim’s body as being consistent with the ammunition used
in the Defendant’s shotgun. He said that he could not determine if the pellets were fired from
the Defendant’s gun because the design of shotgun shells made such identifications very rare.

       Adele Lewis, a forensic pathologist, testified that she performed an autopsy on the
victim. She said the victim was shot in the chest and arm, with pellets lodging in his chest,
back, arms, and chin. She removed pellets from the victim’s chin and rear-left shoulder. She
also removed shotgun wadding from the victim’s arm. She said, “[I]f you see wadding inside
a shotgun wound, the distance from the . . . weapon to the person who has been shot is less
than eight to ten feet.” She estimated that the victim was eight feet away from the shotgun
when he was shot in the arm and two to four feet away when he was shot in the chest. Ms.
Lewis testified that she performed blood tests on the victim. He tested positive for alcohol,
marijuana, and valium. She said the victim did not have hydrocodone in his system.

        The Defendant testified that he worked at Ace Transmission Service in Knoxville.
He said that on the night of the shooting, he went to sleep at 8:00 p.m. because he had to
wake up at 4:00 a.m. the next morning for work. He said he awakened to headlights shining
on his motor home. He said he walked outside, taking his shotgun with him because “It’s a
rural area, you hear gunfire all the time . . . [I had it] to be able to protect myself . . . .” He
said he did not know who was outside because he had not invited anyone to his home.

                                                -4-
         The Defendant testified that he heard the victim yell, “It’s Frank, I have some
marijuana I want to sell you.” He replied that he did not want to purchase any and instructed
the victim to leave. He said he attempted to load his shotgun when the victim left the truck,
which he estimated was about forty feet from his home. The Defendant again told the victim
to leave the property and loaded his shotgun. He said the victim continued to walk toward
him despite being told to leave. He said the victim threatened him by stating that “he was
going to get me when I come off my property, he was going to do me in . . . .” The
Defendant said he was scared for his and his son’s lives. Because it was dark, he was unable
to tell if the victim was armed. He said that the victim took two more steps towards him and
that he accidentally shot the victim. He said the victim charged at him and he again shot the
victim. The victim fell to the ground, landing near the Defendant’s feet. He said that the
shooting was a reaction, not a conscious decision, and that he did not intend to kill the victim.
He said he did not threaten Ms. Mudica before or after the shooting. The Defendant testified
that he dropped the shotgun and called 9-1-1. He said he spoke with the 9-1-1 operator for
about thirty minutes.

        On cross-examination, the Defendant testified that he met the victim for the first time
about one month before the shooting. He said that two nights before the shooting, the victim
walked by his home between 11:30 p.m. and 12:00 a.m., causing the Defendant’s dog to
bark. The Defendant said he went outside, naked and armed with his shotgun, and saw the
victim and his dog loitering in the Defendant’s driveway. The victim told the Defendant he
was out for a walk. The Defendant said that he told the victim not to come around his home
in the middle of the night but that he did not threaten the victim. He said the victim replied
that if his daughter had seen the Defendant naked, he would have to “do something” to the
Defendant. The Defendant said that he did not consider the victim’s statement to be a threat
and that the victim continued on his walk.

       The Defendant testified that the victim had not attempted to sell marijuana to him
before the night of the shooting. He said he did not see the victim in possession of
marijuana. He said that he rejected the victim’s offer and that the victim threatened to harm
the Defendant the next time the Defendant left his property. The Defendant agreed that the
victim did not state that he had a weapon or that he was going to cause immediate harm to
the Defendant. He said that the victim came toward him, despite seeing the shotgun in his
hands, and that he accidentally shot the victim. He said he was unsure if the first shot hit the
victim because it was dark. He said the victim charged him, forcing him to shoot the victim
a second time in self-defense. The Defendant testified that he did not move during the
encounter. He said he was five or six feet in front of his home when he shot the victim.

      The Defendant testified that his home had been broken into. He said thieves stole a
nine-millimeter pistol from his home.

                                               -5-
      Upon the foregoing proof, the jury found the Defendant guilty of voluntary
manslaughter. A sentencing hearing followed.

       At the sentencing hearing, Detective Seals testified that he investigated the shooting.
He said he found between three and five marijuana plants growing outside of the Defendant’s
home. He also found marijuana seeds inside the home. He said the plants and seeds were
confiscated and destroyed.

       Detective Seals testified that the Defendant’s home was burglarized at least twice
before the shooting and that he investigated those burglaries. During those investigations,
the Defendant expressed concern regarding people entering his property without permission.
Detective Seals said that after the shooting, the Defendant’s home and car were set on fire.

          Angie Dotson testified that she worked for the Board of Probation and Parole and that
she prepared the Defendant’s presentence report. She said that during her interview with the
Defendant, he used vulgar language and was “extremely hostile, angry, not very forthcoming
. . . .” She said the Defendant would not answer questions related to his finances and told her
that he would not pay restitution if ordered.

        Ms. Dotson testified that the Defendant had a history of criminal activity and
probation violations in Manatee County, Florida. She said that in 1980, the Defendant was
convicted for trespass of a conveyance and resisting an officer with violence and received
one year of probation. While on probation, the Defendant was convicted for possession of
marijuana, possession of narcotic equipment, criminal mischief, and operating a motor
vehicle without a valid registration. She said the Defendant’s probation was revoked. She
said that the Defendant was again placed on probation in October 1985 but that his probation
was revoked again in March 1986. She said she obtained this information by speaking with
the circuit court clerk in Manatee County, Florida. The clerk sent her a certified copy of a
progress report listing the Defendant’s offenses in Florida. However, she was unable to
obtain certified copies of the probation violation orders due to the expense involved in
obtaining them. She said the state Board of Probation and Parole did not provide her with
the funds to obtain certified copies of out-of-state convictions or out-of-state probation
violation orders.

        The prosecutor showed Ms. Dotson a certified copy of a progress report obtained from
the circuit court clerk in Manatee County, Florida, and Ms. Dotson testified that the report
reflected that the Defendant pled guilty to misdemeanor battery in 1987. The prosecutor
explained that the State obtained this report independently when it was included with two
certified convictions sent from the circuit court clerk in Manatee County, Florida.



                                              -6-
       Ms. Dotson testified that in 1990, the Defendant was convicted of marijuana
possession. She said she obtained this information from the National Crime Information
Center in Phoenix, Arizona but was unable to obtain a certified copy of the conviction due
to the expense involved in obtaining it. She said that she asked the Defendant about this
conviction during the presentence interview and that he responded, “Yeah, I had some
trouble with marijuana, but that was about 15 years ago.”

        On cross-examination, Ms. Dotson testified that the majority of the Defendant’s
criminal behavior occurred when he was between the ages of eighteen and twenty-one and
that his two felony convictions occurred when he was twenty-one. She said the Defendant
had a few misdemeanor convictions over the last twenty-five years, including assault and
violating the driver’s license law.

       Christy Vestal, the victim’s widow, testified that she and the victim had five children.
She said she relied on her husband’s support to raise their children. She said the victim
worked at Freeman’s Upholstery, paid her bills, and provided for their children. She
admitted that the victim lived with Ms. Mudica at the time of the shooting but denied that
they were legally separated.

      The trial court sentenced the Defendant as a Range II, multiple offender to ten years’
confinement. This appeal followed.

                                               I

       The Defendant contends that the evidence was insufficient to support his conviction
because the evidence did not sufficiently rebut his claim of self-defense. The State contends
that the evidence was sufficient to support the Defendant’s conviction for voluntary
manslaughter. We agree with the State.

       Our standard of review when the sufficiency of the evidence is questioned on appeal
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This means that we may not reweigh
the evidence but must presume that the trier of fact has resolved all conflicts in the testimony
and drawn all reasonable inferences from the evidence in favor of the State. See State v.
Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.
1978). Any questions about the credibility of the witnesses were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).




                                              -7-
        As pertinent to this appeal, “Voluntary manslaughter is the intentional or knowing
killing of another in a state of passion produced by adequate provocation sufficient to lead
a reasonable person to act in an irrational manner.” T.C.A. § 39-13-211(a). A person acts
“knowingly” with respect to the result of his conduct when he is aware that his conduct is
reasonably certain to cause the result. Id. § 39-11-106(a)(20) (2010). Whether a killing
results from “adequate provocation” is a question of fact for the jury. State v. Johnson, 909
S.W.2d 461, 464 (Tenn. Crim. App. 1995). Whether a defendant acted in self-defense is also
a question of fact for the jury. State v. Clifton, 880 S.W.2d 737, 743 (Tenn. Crim. App.
1994). When determining whether a defendant acted in self-defense, a jury must consider
“whether the defendant’s belief in imminent danger was reasonable, whether the force used
was reasonable, and whether the defendant was without fault.” State v. Renner, 912 S.W.2d
701, 704 (Tenn. 1995).

        The jury’s verdict reflects that it rejected the Defendant’s claim of self-defense. Taken
in the light most favorable to the State, Ms. Mudica testified that she and the victim arrived
at the Defendant’s home around 11:30 p.m. and woke the Defendant. The Defendant left his
home, nude and armed with a shotgun, and told the victim to leave. The victim said he
would leave but was shot by the Defendant. Ms. Mudica testified that the victim did not have
a weapon and did not threaten the Defendant before being shot. The Defendant testified that
he did not see a weapon on the victim. The Defendant agreed that the victim did not state
that he had a weapon or that he was going to cause imminent harm to the Defendant. The
Defendant admitted to shooting the victim twice with a shotgun.


      We conclude that a rational trier of fact could have found the elements of voluntary
manslaughter beyond a reasonable doubt. We hold that the evidence is sufficient to support
the Defendant’s conviction.


                                               II

        The Defendant contends that the trial court erred by admitting part, but not all, of a
9-1-1 call into evidence. The Defendant argues that the excluded portion demonstrated the
Defendant’s remorse and contained the sound of three distant gun shots, which showed the
environment of the surrounding area on the night of the shooting. The State contends that
the Defendant has waived this argument by failing to include the excluded portions of the call
in the record. The State contends, in the alternative, that the excluded portion of the call was
irrelevant and potentially misleading. We agree that the Defendant has waived this issue.

       The trial court allowed the first six minutes of the 9-1-1 call to be played. Although
the court would not allow the remaining thirty minutes to be played because it found that the

                                               -8-
majority of this portion was not relevant to the shooting, it allowed the Defendant to select
sections of the 9-1-1 call transcript that he wanted read to the jury. The court permitted each
section chosen by the Defendant to be read to the jury.

        The Defendant did not include the complete 9-1-1 tape in the appellate record. On
appeal, he had “a duty to prepare a record which conveys a fair, accurate and complete
account of what transpired with respect to the issues forming the basis of the appeal.” State
v. Ballard, 855 S.W.2d 557, 560 (Tenn. 1993) (citing State v. Bunch, 646 S.W.2d 158, 160
(Tenn. 1983)). “Where the record is incomplete and does not contain . . . portions of the
record upon which the party relies, an appellate court is precluded from considering the
issue.” Id. at 560-61 (citing State v. Roberts, 755 S.W.2d 833, 836 (Tenn. Crim. App.
1988)). We must presume that the trial court’s determination not to play the entire tape was
correct. See State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991) (“In the absence
of an adequate record on appeal, this court must presume that the trial court’s rulings were
supported by sufficient evidence.”); Roberts, 755 S.W.2d at 836. The Defendant is not
entitled to relief on this issue.

                                              III

        The Defendant contends that the trial court erred by admitting hearsay evidence when
it allowed him and Ms. Mudica to testify about an altercation between the victim and the
Defendant two nights before the shooting. The State contends that the Defendant has waived
this argument by asserting this theory of exclusion for the first time in his motion for a new
trial and on appeal. We agree with the State.

        At trial, the Defendant objected to admitting testimony regarding the altercation
between himself and the victim on the ground that it was inadmissable character evidence.
However, the Defendant contended in his motion for a new trial and on appeal that such
testimony should be excluded because it was inadmissable hearsay. Additionally, we note
that although the Defendant asserted this new ground for exclusion in his motion for a new
trial, he did not address this ground during the motion hearing and instead argued that this
testimony was impermissible character evidence.

       This court has stated that “‘a party is bound by the ground asserted when making an
objection. The party cannot assert a new or different theory to support the objection in the
motion for a new trial or in the appellate court.’” State v. Gilley, 297 S.W.3d 739, 765-66
(Tenn. Crim. App. 2008) (quoting State v. Adkisson, 899 S.W.2d 626, 634-35 (Tenn. Crim.
App. 1994)); see also State v. Matthews, 805 S.W.2d 776, 781 (Tenn. Crim. App. 1990) (“It
has long been established in this jurisdiction that an accused may not litigate an issue on one
ground, abandon that ground post-trial, and assert a new basis or ground for his contention

                                              -9-
in this Court.”). As a result, the Defendant has waived this issue. See Gilley, 292 S.W.3d
at 765-66; State v. David Dwayne Smith, No. E2007-00084-CCA-R3-CD, Cumberland
County, slip op. at 23-24 (Tenn. Crim. App. Dec. 18, 2007) (stating that a defendant waived
an issue regarding the admission of testimony when he asserted a hearsay theory of exclusion
for the first time in his motion for new trial and on appeal), app. denied (Tenn. Aug. 17,
2009). The Defendant is not entitled to relief on this issue.

                                              IV

        The Defendant contends that the State improperly withheld exculpatory evidence by
failing to provide him with the measurements of the crime scene made by Detective Seals.
The Defendant argues that these measurements would have helped establish his claim of self-
defense and his claim that he was in the curtilage of his motor home when he shot the victim.
The State contends that there was no error because the measurements were not favorable or
material to the Defendant’s case. We agree with the State.

       In Brady v. Maryland, the United States Supreme Court held that the prosecution has
a constitutional duty to furnish an accused with exculpatory evidence pertaining to either the
accused’s guilt or innocence or the punishment that may be imposed. 373 U.S. 83, 87
(1963). Failure to reveal exculpatory evidence violates due process when the evidence is
material either to guilt or punishment, irrespective of the prosecution’s good faith. Id.

       The “prosecution is not required to disclose information that the accused already
possesses or is able to obtain.” State v. Marshall, 845 S.W.2d 228, 233 (Tenn. Crim. App.
1992). Although the State is not obligated to disclose the entirety of the investigatory police
work in a case, the State is required to disclose all favorable evidence obtained by any person
acting on the government’s behalf. See Moore v. Illinois, 408 U.S. 786, 795 (1972)).
Evidence that is “favorable to the accused” includes evidence that is deemed to be
exculpatory in nature and evidence that could be used to impeach the State’s witnesses. State
v. Walker, 910 S.W.2d 381, 389 (Tenn. 1995); State v. Copeland, 983 S.W.2d 703, 706
(Tenn. Crim. App. 1998); see also United States v. Bagley, 473 U.S. 667, 676 (1985).

       The Tennessee Supreme Court has held that in order to establish a Brady violation,
four elements must be shown by the defendant:

              (1) that the defendant requested the information (unless the
              evidence is obviously exculpatory, in which case the State is
              bound to release the information whether requested or not);

              (2) that the State suppressed the information;

                                             -10-
              (3) that the information was favorable to the accused; and

              (4) that the information was material.

State v. Edgin, 902 S.W.2d 387, 390 (Tenn. 1995); see also Walker, 910 S.W.2d at 389. The
Defendant must prove a Brady violation by a preponderance of the evidence. Edgin, 902
S.W.2d at 389.

         When considering whether there is a Brady violation, evidence is considered material
only “‘if there is a reasonable probability that, had the evidence been disclosed to the
defense, the result of the proceeding would have been different.’” Id. at 390 (quoting Kyles,
514 U.S. at 433). The question is not whether the Defendant would more likely than not
have received a different verdict with the evidence, but whether in its absence he received
a fair trial, understood as a trial resulting in a verdict worthy of confidence. Kyles, 514 U.S.
at 434.

        The record shows that during discovery, the Defendant requested all “documents . .
. in the possession . . . of the State, and which are material to the Defendant in preparation
of his defense.” The record also shows that the State failed to provide this information to the
Defendant before trial. On cross-examination, Agent Wilson testified that Detective Seals
measured and recorded the distances between the victim’s body and the door to the
Defendant’s home and between the victim’s head and the pool of blood at the top of the
embankment. The distances recorded were twenty-six and thirteen and one-half,
respectively, but the unit of measurement was not listed. The Defendant was not provided
with a copy of Detective Seal’s measurements until Agent Wilson testified on cross-
examination that such measurements were made.

        With regard to the measurement between the victim’s body and the pool of blood on
top of the embankment, we hold that the Defendant has failed to show that this measurement
was material to prove that the Defendant acted in self-defense. Agent Wilson testified that
there were pools of blood at both the top and bottom of the embankment, with a trail of blood
moving about halfway down the embankment. Ms. Lewis testified that her autopsy revealed
that the victim was eight feet away from the shotgun when he was shot in the arm and two
to four feet away when he was shot in the chest. Their testimony established that the victim
was moving toward the Defendant when he was shot, a fact not in contention at trial. The
measurement between the victim’s body and the pool of blood on top of the embankment
would do nothing to bolster this uncontroverted conclusion. The record does not reflect that
there is a reasonable probability that, had this measurement been disclosed to the Defendant
before trial, the result of the proceeding would have been different.

                                              -11-
          With regard to the measurement between the victim’s body and the door to the
Defendant’s home, we hold that the Defendant has failed to show that this measurement was
material to prove that the shooting occurred within the curtilage of his home. Ms. Mudica
testified that she found the victim’s body five or six feet from the Defendant’s home. The
Defendant testified that the shooting occurred within six feet of his home. Numerous
photographs introduced at trial showed the location of the victim’s body near the Defendant’s
home. In deciding on which portions of the self-defense instructions to charge the jury, the
trial court accepted that the shooting occurred within the curtilage of the Defendant’s home.
In rejecting the self-defense instruction dealing with the use of deadly force within a home,
the trial court said, “This doesn’t qualify as [a] residence . . . [c]urtilage is not the residence
. . . it can’t apply if something happened in a yard.” Because the trial court accepted, and
other evidence established, that the shooting occurred within the curtilage, the record does
not reflect that there is a reasonable probability that, had this measurement been disclosed
to the Defendant before trial, the result of the proceeding would have been different. The
Defendant is not entitled to relief on this issue.

                                                V

       The Defendant contends the trial court erred when it declined to charge a portion of
the self-defense instruction that states that a person using deadly force within his home is
presumed to have had a reasonable fear of imminent death or serious bodily injury when the
deadly force is used against a non-family member who enters or has entered the home
unlawfully and forcibly. See T.C.A. § 39-11-611(c) (Supp. 2007) (amended 2008); T.P.I.-
Crim. 40.06(b) (11th ed. 2007). The State contends that there was no error because the
shooting did not occur within a residence, dwelling, or vehicle. We agree that the trial court
properly declined to charge this requested instruction.

       In criminal cases, the trial court has the duty to charge the jury on all of the law that
applies to the facts of the case. See State v. Harris, 839 S.W.2d 54, 73 (Tenn. 1992) (citing
State v. Thompson, 519 S.W.2d 789, 792 (Tenn. 1975)). The defendant also “has a right to
have every issue of fact raised by the evidence and material to his defense submitted to the
jury upon proper instructions by the judge.” Thompson, 519 S.W.2d at 792; see T.C.A. §
39-11-203(c) (2010) (entitling a defendant to have the issue of the existence of a defense
submitted to the jury when it is fairly raised by the proof). An erroneous jury instruction may
deprive the defendant of the constitutional right to a jury trial. See State v. Garrison, 40
S.W.3d 426, 433-34 (Tenn. 2000).

       An instruction on a defense must be given if fairly raised by the proof regardless of
whether the defense relies on the theory or requests that an instruction be given as to that
theory. See State v. Sims, 45 S.W.3d 1, 9 (Tenn. 2001); see also State v. Allen, 69 S.W.3d

                                               -12-
181, 187-88 (Tenn. 2002); Alfonzo Williams v. State, No. W2008-00106-CCA-R3-PC,
Shelby County, slip op. at 6 (Tenn. Crim. App. July 29, 2009) (applying the supreme court’s
holding in Allen to conclude that an instruction on a defense must be given if fairly raised
by the proof), app. denied (Tenn. Mar. 1, 2010). “In determining whether a defense is raised
by the evidence, the court must examine the evidence in the light most favorable to the
defendant to determine whether there is evidence that reasonable minds could accept as to
that defense.” Sims, 45 S.W.3d at 9 (citing Johnson v. State, 531 S.W.2d 558, 559 (Tenn.
1975); State v. Bult, 989 S.W.2d 730, 733 (Tenn. Crim. App. 1998)); see also State v.
Shropshire, 874 S.W.2d 634, 639 (Tenn. Crim. App. 1993). If evidence has been presented
which reasonable minds could accept as a defense, “the accused is entitled to the appropriate
instructions.” Johnson, 531 S.W.2d at 559.

      In denying the Defendant’s request to instruct the jury on the presumption of
reasonableness accompanying the use of deadly force within a home, the trial court stated

              Curtilage is not the residence . . . the way I read [the self-
              defense statute], [it] is all dealing with structures, not dealing
              with just the open yard area . . . we’re talking about entering into
              either a dwelling or a residence and that . . . does not extend to
              just some open area out and around, even though it may be titled
              in the name of the owner. . . .

Viewing the evidence in the light most favorable to the Defendant, the victim drove to the
Defendant’s home at midnight and attempted to sell the Defendant marijuana. The
Defendant met the victim outside on the land adjoining his home and told the victim to leave.
The victim threatened the Defendant and moved toward the Defendant, resulting in the
Defendant shooting the victim.

        We hold that the evidence did not support the jury instruction regarding the
presumption of reasonableness accompanying the use of deadly force within a home. The
self-defense statute states that the presumption applies to deadly force used within a
“residence, dwelling, or vehicle.” T.C.A. § 39-11-611(c); see T.P.I.- Crim. 40.06(b). The
statute defines “residence” as “a dwelling in which a person resides . . . or any dwelling,
building, or other appurtenance within the curtilage of the residence.” See T.C.A. § 39-11-
611(c). The curtilage itself is not defined as a part of the residence for purposes of the self-
defense instruction.

        We note that this court has held that the curtilage surrounding a home can constitute
a part of the home for self-defense purposes. See State v. Bottenfield, 692 S.W.2d 447, 452
(Tenn. Crim. App. 1985); State v. Charles T. Edwards, No. 01-C-019007CR00171, Davidson

                                              -13-
County, slip op. at 6-7 (Tenn. Crim. App. Aug. 30, 1991), app. denied (Tenn. Sept. 24, 1991).
Although these cases involved the use of deadly force within the curtilage, each of the
victims had already entered or were in the process of entering the defendant’s home
unlawfully. See id. In this case, the record reflects that the victim did not enter or attempt
to enter the Defendant’s home. The entire altercation occurred outdoors on the land
adjoining the Defendant’s home. As a result, the trial court properly declined to instruct the
jury on the presumption of reasonableness accompanying the use of deadly force within a
home. The Defendant is not entitled to relief on this issue.

                                              VI

       The Defendant contends that the trial court erred by considering probation violations
and prior criminal convictions that were not proven by certified copies of conviction and
were not disclosed to the Defendant before the sentencing hearing. At issue are a 1987
conviction for misdemeanor battery, a 1990 conviction for marijuana possession, and two
probation violations. The State contends that the trial court properly considered this evidence
when determining the application of enhancement factors. We hold that although one
probation violation was not properly considered, each enhancement factor was proven by a
preponderance of the evidence.

        As a preliminary matter, we note that the convictions and probation violations at issue
were not used to establish the Defendant as a Range II, multiple offender but were introduced
by the state to establish enhancement factors (1) and (8). See T.C.A. §§ 40-35-114(1) (the
defendant has a previous history of criminal convictions or criminal behavior, in addition to
those necessary to establish the appropriate range); 40-35-114(8) (the defendant failed to
comply with the conditions of a sentence involving release into the community). The
Defendant does not argue that these enhancement factors were improperly applied or that he
did not commit the offenses underlying his convictions and probation violations. He argues
that the convictions and probation violations at issue should not have been considered during
sentencing because they were not proven by certified copies of conviction and were not
disclosed to the Defendant before the sentencing hearing.

       At a sentencing hearing, the trial court must afford the parties the opportunity to be
heard and present evidence relevant to the sentencing of the Defendant. T.C.A. §
40-35-209(b). The state has the burden of proving all enhancement factors by a
preponderance of the evidence. State v. Gutierrez, 5 S.W.3d 641, 644 (Tenn. 1999).
Reliable hearsay may be admitted at sentencing if the opposing party is accorded a fair
opportunity to rebut such evidence. T.C.A. § 40-35-209(b). This court has consistently held
the presentence report to be reliable hearsay. See State v. Baker, 956 S.W.2d 8, 17 (Tenn.
Crim. App. 1997) (holding that the information contained in a presentence report “is reliable

                                             -14-
because it is based upon the presentence officer’s research of the records, contact with
relevant agencies, and the gathering of information which is required to be included in a
presentence report”). Likewise, the person who prepared the presentence report may be a
witness at the sentencing hearing. T.C.A. § 40-35-209(b). Certified copies of convictions
or documents are also considered reliable hearsay. Id. This court has also held that certified
copies of convictions are not necessary to prove prior criminal history and that courts can rely
upon the presentence report and the testimony of the person who prepared the report. See
State v. Richardson, 875 S.W.2d 671, 677 (Tenn. Crim. App. 1993).

       “Upon a defendant’s request, the state shall furnish the defendant with a copy of the
defendant’s prior criminal record, if any, that is within the state’s possession, custody, or
control if the district attorney general knows--or through due diligence could know--that the
record exists.” Tenn. R. Crim. P. 16(a)(1)(E). If a party fails to comply with discovery
requests, the trial court may order an inspection of the item in question, exclusion of the item,
or any other remedy as deemed appropriate under the circumstances. Tenn. R. Crim. P.
16(d)(2). Although a court may order the exclusion of an item,

              evidence should not be excluded except when it is shown that a
              party is actually prejudiced by the failure to comply with the
              discovery order and that the prejudice cannot be otherwise
              eradicated. [Rule 16] should not be employed to frustrate justice
              by lightly depriving the State or the defendant of competent
              evidence.

State v. Garland, 617 S.W.2d 176, 185-86 (Tenn. Crim. App. 1981) (holding that although
evidence was not disclosed prior to trial, it was properly submitted because there was no
prejudice from nondisclosure).

       Regarding the Defendant’s probation violation in 1981, he had notice of it because
the presentence report stated that he had a history of probation violations in Florida and listed
the offenses leading to his probation in 1980 and its subsequent violation in 1981. Ms.
Dotson testified that in 1981, the Defendant violated the terms of his probation by being
convicted of possession of marijuana, possession of narcotic equipment, criminal mischief,
and operating a motor vehicle without a valid registration. Ms. Dotson explained that she
obtained this information by speaking with the circuit court clerk in Manatee County,
Florida, and obtaining from the clerk a certified copy of a progress report listing the
Defendant’s offenses in Florida. The Defendant was accorded a fair opportunity to rebut the
evidence of this violation and failed to do so. The Defendant did not contend that the
presentence report or the testimony of Ms. Dotson was incorrect. As a result, the presentence
report and testimony of Ms. Dotson were properly admitted by the trial court as reliable

                                              -15-
hearsay. See T.C.A. § 40-35-209(b). A certified copy of this probation violation was not
required in order to establish it by a preponderance of the evidence, and the court properly
relied on the presentence report and the testimony of Ms. Dotson. See Richardson, 875
S.W.2d at 677. The Defendant is not entitled to relief on this issue.

       Regarding the Defendant’s probation violation in 1986, we agree with the Defendant
that this violation was not properly considered during sentencing because it was not
established by a preponderance of the evidence. Although the presentence report stated that
the Defendant had a history of probation violations in Florida, it did not list the offense or
conduct leading to his probation in 1985 or its subsequent violation in 1986. Likewise,
although Ms. Dotson testified that the Defendant violated the terms of his probation in 1986,
she did not state the offense leading to probation or the cause of the violation. While this
probation violation was not properly considered, the probation violation occurring in 1981
was sufficient to establish enhancement factor (8) because it proved by a preponderance of
the evidence that the Defendant failed to comply with the conditions of a sentence involving
release into the community. See T.C.A. § 40-35-114(8); Gutierrez, 5 S.W.3d at 644.

        Regarding the Defendant’s prior convictions, Ms. Dotson testified that in 1990, the
Defendant was convicted for marijuana possession. She said that she obtained this
information from the National Crime Information Center in Phoenix, Arizona but that she
was unable to obtain a certified copy of the conviction due to the expense involved in
obtaining it. She said that she asked the Defendant about this conviction during the
presentence interview and that he responded, “Yeah, I had some trouble with marijuana, but
that was about 15 years ago.” Additionally, the State introduced a certified copy of a
progress report obtained from the circuit court clerk in Manatee County, Florida, reflecting
that the Defendant pled guilty to misdemeanor battery in 1987.

       The State concedes that these two convictions were not mentioned in the presentence
report and were not provided to the Defendant before the sentencing hearing. The record
does not reflect, though, any prejudicial effect from this failure. The Defendant did not deny
that he had these convictions. The presentence report reflected that the Defendant was
convicted of nine misdemeanors, in addition to the two felonies used to establish his Range
II status and the two misdemeanors at issue. These nine misdemeanors, including
convictions for assault, resisting an officer with violence, and marijuana possession, were
sufficient to establish the Defendant’s history of criminal behavior by a preponderance of the
evidence. As a result, the State’s failure to comply with the Defendant’s discovery request
did not prejudice the Defendant and did not warrant the exclusion of this evidence. See
Garland, 617 S.W.2d at 185-86.




                                             -16-
        Furthermore, the presentence report, the testimony of the person who prepared that
report, and a certified court document reflecting that the Defendant pled guilty to
misdemeanor battery in 1987 were properly considered as reliable hearsay of the Defendant’s
prior criminal behavior. See T.C.A. § 40-35-209(b); Baker, 956 S.W.2d at 17. The Defendant
was accorded a fair opportunity to rebut the evidence of these convictions and failed to do
so. Certified copies of the Defendant’s convictions were not necessary to prove his prior
criminal history. The court could properly rely upon the presentence report and the testimony
of Ms. Dotson in determining the Defendant’s prior criminal history. See Richardson, 875
S.W.2d at 677 (Tenn. Crim. App. 1993). The Defendant is not entitled to relief on this issue.

                                              VII

        The Defendant contends that the trial court imposed an excessive sentence by giving
undue weight to the Defendant’s prior convictions and failing to consider mitigating factors.
The State contends that the trial court properly sentenced the Defendant. We agree with the
State.
        Appellate review of sentencing is de novo on the record with a presumption that the
trial court’s determinations are correct. T.C.A. §§ 40-35-401(d) and -402(d)(2006). As the
Sentencing Commission Comments to these sections note, the burden is now on the
appealing party to show that the sentencing was improper. This means that if the trial court
followed the statutory sentencing procedure, made findings of fact that are adequately
supported in the record, and gave due consideration and proper weight to the factors and
principles that are relevant to sentencing under the 1989 Sentencing Act, we may not disturb
the sentence even if a different result were preferred. State v. Fletcher, 805 S.W.2d 785, 789
(Tenn. Crim. App. 1991).

       We note, though, “‘the presumption of correctness which accompanies the trial court’s
action is conditioned upon the affirmative showing in the record that the trial court
considered the sentencing principles and all relevant facts and circumstances.’” State v.
Carter, 254 S.W.3d 335, 344-45 (Tenn. 2008) (quoting State v. Ashby, 823 S.W.2d 166, 169
(Tenn. 1991)). In this respect, for the purpose of meaningful appellate review, the trial court
must place on the record its reasons for arriving at the final sentencing decision, identify the
mitigating and enhancement factors found, state the specific facts supporting each
enhancement factor found, and articulate how the mitigating and enhancement factors have
been evaluated and balanced in determining the sentence. State v. Jones, 883 S.W.2d 597,
599 (Tenn. 1994); see T.C.A. § 40-35-210(e).

        Also, in conducting a de novo review, we must consider (1) any evidence received at
the trial and sentencing hearing, (2) the presentence report, (3) the principles of sentencing
and arguments as to sentencing alternatives, (4) the nature and characteristics of the criminal

                                              -17-
conduct, (5) any mitigating or statutory enhancement factors, (6) statistical information
provided by the administrative office of the courts as to sentencing practices for similar
offenses in Tennessee, (7) any statement that the defendant made on his own behalf, and (8)
the potential for rehabilitation or treatment. T.C.A. §§ 40-35-102, -103, -210; see Ashby,
823 S.W.2d at 168; State v. Moss, 727 S.W.2d 229, 236 (Tenn. 1986).

       In imposing a sentence within the appropriate range of punishment for the defendant:

                     [T]he court shall consider, but is not bound by, the
              following advisory sentencing guidelines:

                     (1) The minimum sentence within the range of
              punishment is the sentence that should be imposed, because the
              general assembly set the minimum length of sentence for each
              felony class to reflect the relative seriousness of each criminal
              offense in the felony classifications; and

                     (2) The sentence length within the range should be
              adjusted, as appropriate, by the presence or absence of
              mitigating and enhancement factors set out in §§ 40-35-113 and
              40-35-114.

T.C.A. § 40-35-210. From this, “the trial court is free to select any sentence within the
applicable range so long as the length of the sentence is ‘consistent with the purposes and
principles of [the Sentencing Act].’” Carter, 254 S.W.3d at 343 (quoting T.C.A. §
40-35-210(d)).

        The weighing of enhancement and mitigating factors is within the sole discretion of
the trial court. See Carter, 254 S.W.3d at 345. Thus,


              even if a trial court recognizes and enunciates several applicable
              enhancement factors, it does not abuse its discretion if it does
              not increase the sentence beyond the minimum on the basis of
              those factors. Similarly, if the trial court recognizes and
              enunciates several applicable mitigating factors, it does not
              abuse its discretion if it does not reduce the sentence from the
              maximum on the basis of those factors.
Id.



                                             -18-
      The trial court found that the following enhancement factors applied pursuant to
Tennessee Code Annotated section 40-35-114:


              (1) the Defendant has a previous history of criminal convictions
              or criminal behavior, in addition to those necessary to establish
              the appropriate range;


              (8) the Defendant failed to comply with the conditions of a
              sentence involving release into the community;


              (9) the Defendant possessed or employed a firearm during the
              commission of the offense;


              (10) the Defendant had no hesitation about committing a crime
              when the risk to human life was high.


See T.C.A. § 40-35-114 (Supp. 2007) (amended 2008). The court assigned great weight to
factors (1) and (9) and gave little weight to factor (10).


        The trial court found mitigating factor (2), the defendant acted under strong
provocation, applicable but assigned it little weight. See T.C.A. § 40-35-113(2). The court
stated, “The only factor in his favor is he was at his place, it was an odd hour, and it was
possibly obnoxious conduct by the victim, but all that together pales in light of actually
shooting a man twice . . . so I’m leaving the sentence at 10 years.”


       The Defendant first contends that the trial court afforded undue weight to the
Defendant’s prior convictions and enhancement factor (1). The weighing of enhancement
and mitigating factors is within the sole discretion of the trial court. See Carter, 254 S.W.3d
at 345; State v. Devin Banks, No. W2005-02213-CCA-R3-DD, Shelby County, slip op. at
56 (Tenn. Crim. App. July 6, 2007) (recognizing that “[t]he 2005 amendment [to the
Sentencing Act] deleted appellate review of the weighing of the enhancement and mitigating
factors, as it rendered the enhancement and mitigating factors merely advisory, not binding,
on the trial courts”). The record reflects that the Defendant was convicted of at least nine
misdemeanors in addition to the two felonies used to establish his Range II status. The
Defendant admitted owning firearms, despite being a felon. Additionally, Detective Seals


                                             -19-
testified that he found between three and five marijuana plants growing outside of the
Defendant’s home and marijuana seeds inside the home. This evidence was sufficient to
establish the Defendant’s history of criminal convictions and criminal behavior by a
preponderance of the evidence. Because the trial court properly applied enhancement factor
(1), we defer to the trial court’s weighing of this factor. See Carter, 254 S.W.3d at 345;
Devin Banks, slip op. at 56. The Defendant is not entitled to relief on this issue.


       The Defendant also contends that, despite the trial court’s application of enhancement
factors (1), (8), (9) and (10), and mitigating factor (2), the court failed to consider additional
mitigating factors. He argues that three mitigating factors were applicable: (3) substantial
grounds existed tending to excuse or justify the Defendant’s criminal conduct, though failing
to establish a defense; (11) the Defendant, although guilty of the crime, committed the
offense under such unusual circumstances that it is unlikely that a sustained intent to violate
the law motivated the criminal conduct; and (13) he has been sufficiently punished by losing
his job and home. See T.C.A. §§ 40-35-113(3), (11), (13).


        Contrary to the Defendant’s argument, the trial court did consider the above mitigating
factors. The trial court rejected mitigating factor (3), stating, “There [are] some grounds
[supporting the claim] that he might not have done this if the other man hadn’t been
somewhat provocative, but I don’t think they [are] substantial . . . [if you] come out and ask
somebody to leave and . . . shoot them twice . . . that’s beyond the pale of excusing conduct.”
While the record reflects that the victim’s actions were bothersome and irritating, it does not
reflect that the victim’s actions threatened immediate harm to the Defendant or otherwise
justified the Defendant shooting the victim twice at close range with a shotgun. As a result,
we conclude that the trial court properly refused to apply this mitigating factor.


        The trial court rejected mitigating factor (11), stating that this factor was not met
“simply because there [had] already been one confrontation. Apparently, if you just got in
the area around this Defendant . . . he was . . . likely to come out and confront you . . . with
a weapon, so I don’t see how that’s a mitigator in this case.” The record does not reflect that
this shooting was committed under unusual circumstances. An almost identical confrontation
occurred two nights before the shooting, when the Defendant, naked and armed with a
shotgun, confronted the victim for being near his home late at night. As a result, we
conclude that the trial court properly refused to apply this mitigating factor.


         The trial court rejected mitigating factor (13), stating that it did not find any other
mitigating factors consistent with the purposes of the Sentencing Act to be applicable.


                                               -20-
Although the Defendant contends that he has been sufficiently punished by losing his job and
home, the record does not reflect the circumstances surrounding the loss of the Defendant’s
job or the burning of his home. As a result, we defer to the presumptively correct finding of
the trial court that this factor was inapplicable. See T.C.A. § 40-35-401(d).


        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.




                                               ____________________________________
                                              JOSEPH M. TIPTON, PRESIDING JUDGE




                                             -21-